Case 2:18-cv-09491-FMO-AS Document 20-1 Filed 01/24/19 Page 1 of 2 Page ID #:102




                         EXHIBIT A 
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                         EXHIBIT A 
 Case 2:18-cv-09491-FMO-AS Document 20-1 Filed 01/24/19 Page 2 of 2 Page ID #:103
                                                                                         1NV0206066




                                                                                         0RD0184382




              HOUSTON TX




   MERIDIAN        GLOBAL                                      MERIDIAN    GLOBAL
   3515    BROWN     STREET
   SUITE    122                                                           CA     91355
   DALLAS     TX        75219




MRD12302015                MERIDIANOO1                               NET



    2664           2664
    9144           9144                  KRC5Q-03-M
    5760           5760

    5976           5976

    3096           3096                  KRC5Q-06-XXL
                                         KRC5Q-07-XXXL




                                                         Tom
                                                                           Tax




                  MERIDIAN      GLOBAL
                  383
